         Case 6:19-cv-00255-BKS-TWD Document 6 Filed 03/04/19 Page 1 of 2




                                    March 4, 2019

VIA ECF

Hon. Brenda K. Sannes, U.S.D.J.
Federal Building and U.S. Courthouse
P.O. Box 7336
Syracuse NY 13261-7336

Hon. Therese Wiley Dancks, U.S.M.J.
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse NY 13261-7346

            Re:   Cristina Tanner v. Heffernan Ins. Brokers, Inc., et al.
                  Case No. 6:19-CV-0255 (BKS/TWD)
                  Our File: 14-1023-A

Dear Judge Sannes and Magistrate Dancks:

       We represent the plaintiff Cristina Tanner in the above matter, which was
removed to this court on February 21, 2019. Today we filed a motion to remand,
demonstrating that the notice of removal was untimely, that the removing defendants’
failure to file Cristina’s amended summons with notice when they removed requires
remand, and also that the non-diverse defendant Risen Foods LLC, was not joined
fraudulently and solely to defeat diversity.

      Cristina’s remand motion is returnable April 4. The removing defendants filed a
motion to dismiss on February 25 which is returnable the same date. The ECF system
generated identical dates for responding and reply papers for each motion.

      Obviously, fairness and orderly procedure require that Cristina’s motion to
remand should be decided before she is forced to respond to a motion to dismiss. We
therefore ask, Judge Sannes, that you issue an order removing the defendants’ motion to

                                       OFFICES IN
          BUFFALO       ■    SYRACUSE        ■      UTICA   ■   KINGSTON
         Case 6:19-cv-00255-BKS-TWD Document 6 Filed 03/04/19 Page 2 of 2

Hon. Brenda K. Sannes, U.S.D.J.
Hon. Therese Wiley Dancks, U.S.M.J.
March 4, 2019
Page Two

dismiss from the court’s calendar, without prejudice to refiling in the event that remand
is denied.

      Also, on February 22 a case management plan and order was filed, with looming
deadlines and dates for discovery events etc., which we ask Magistrate Dancks to
suspend pending the decision on Cristina’s motion to remand.

      Thank you both for your attention to this matter.


                                      Very truly yours,


                                      Laurence D. Behr
                                      Bar Roll No. 501024
